Citation Nr: 0935885	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for transitional cell 
carcinoma of the bladder as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In August 2008, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with instructions contained in the Board's 
prior remand, the Chief Public Health and Environmental 
Hazards Officer obtained an independent dose assessment and 
used the National Institute for Occupational Safety and 
Health Interactive RadioEpidemiological Program of Causation 
Results (NIOSH-IREP) to determine the likelihood that the 
Veteran's exposure to ionizing radiation was responsible for 
his bladder cancer.  The findings were reported in a February 
2009 memorandum, which explained that the Veteran's exposure 
dose was regarded as having been received as a single acute 
exposure of 6.281 rem in 1969.  It was noted that this 
exposure assumption would tend to increase the probability of 
causation of cancers.  [Emphasis added.]  The program 
calculated a 99th percentile value for the probability of 
causation for bladder cancer of 9.66 percent.  Based on this 
result, it was determined that it was unlikely that the 
Veteran's bladder cancer could be attributed to radiation 
exposure in service.

In a June 2009 statement, the Veteran's representative 
objected to the February 2009 study having counted the 
Veteran's radiation exposure as a single dose.  The 
representative asserted that its proposed methodology 
"produces a much different and much more factually supported 
probability in the high 90 percent probability range."  The 
representative argued that its own calculations on the NIOSH 
website calculator produced a probability of bladder cancer 
causation from 76.56 percent to 99.42 percent.  Attached to 
this statement was a copy of the NIOSH-IREP calculations.  

Pursuant to regulation, any additional pertinent evidence 
received by the Board that has not already been considered by 
the agency of original jurisdiction (AOJ) must be referred 
for initial review unless there has been a waiver of such 
referral by the claimant.  38 C.F.R. § 20.1304 (2008).  In 
the case at hand, neither the appellant nor his accredited 
representative have waived initial AOJ review of the 
calculations put forth by the representative.  Therefore, 
while the Board regrets the further delay caused by again 
remanding this case, regulations require that this new 
evidence be remanded for initial consideration by the AOJ.  

Accordingly, the case is REMANDED for the following action:

Review the expanded record, including both 
the calculations and accompanying argument 
put forth by the representative.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




